Citation Nr: 0025193	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-05 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for migraine equivalent 
headaches with light-headedness and left-sided paresthesias, 
claimed as due to chemical exposure in service.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for multiple allergies, 
claimed as due to chemical exposure in service.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for lipomas, claimed as 
due to chemical exposure in service.

4.  Entitlement to service connection for tinnitus, claimed 
as due to chemical exposure in service.

5.  Entitlement to service connection for a visual condition, 
claimed as due to chemical exposure in service.

6.  Entitlement to service connection for degenerative disc 
disease at C5-6 and C6-7, claimed as due to chemical exposure 
in service.

7.  Entitlement to service connection for diverticulitis (or 
bowel condition), claimed as due to chemical exposure in 
service.

8.  Entitlement to service connection for pulmonary nodule of 
the right upper lobe, claimed as due to chemical exposure in 
service.

9.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 1998, 
January 1999, and October 1999 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The claim for service connection for residuals of a back 
injury is addressed in the REMAND portion of this decision. 

On appeal the evidence of record, a June 1997 private 
chiropractor letter, possibly raises the issue of entitlement 
to a disorder diagnosed as "environmental sensitivity 
syndrome."  This letter contained the opinion that, due to 
exposure to carbon tetrachloride in service, the veteran had 
an environmental sensitivity syndrome.  This issue, however, 
has not been adjudicated, developed or certified for 
appellate review.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, this issue is referred to the RO for appropriate 
consideration, including clarification regarding any 
intention of the veteran to file such a claim for service 
connection. 

The Board notes that the RO certified as issues currently on 
appeal entitlement to an increased rating for service-
connected somatization disorder, currently rated as 50 
percent disabling, and entitlement to an increased rating for 
service-connected varicocele, left testicle, currently rated 
as 10 percent disabling.  The RO also purported to issue a 
statement of the case in March 1999 which included these 
issues.  However, the record reflects that the veteran did 
not file a notice of disagreement with the January 1999 RO 
decision to increase to 50 percent the disability rating for 
service-connected somatization disorder, or with the RO's 
January 1999 RO decision to increase to 10 percent the 
disability rating for service-connected varicocele, left 
testicle.  The notice of disagreement received in February 
1999 specifically noted disagreement with issues pertaining 
to service connection, and did not pertain to the increased 
rating issues.  Likewise, the veteran's VA Form 9 received in 
March 1999 pertained only to service connection issues.  
Subsequent statements of record pertain only to service 
connection issues.  As a notice of disagreement was not 
entered regarding these increased rating issues, 
notwithstanding the RO's issuance of a statement of the case 
and certification of such issues for appeal, the increased 
rating issues are not currently before the Board on appeal.  
See 38 U.S.C.A. § 7105(b)(1) (West 1991) (notice of 
disagreement must be in writing and express disagreement with 
decision) ; 38 C.F.R. § 20.201 (1999) ("writing" must 
express "dissatisfaction or disagreement" with RO decision 
"and a desire to contest the result").  


FINDINGS OF FACT

1.  A March 1994 Board decision denied as not well grounded 
claims of entitlement to service connection for migraine, 
multiple allergies, and lipomas. 

2.  Evidence added to the record since the March 1994 Board 
decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for migraine, 
multiple allergies, and lipomas.

3.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's currently claimed 
disabilities of  migraine, multiple allergies, lipomas, 
tinnitus, visual condition, degenerative disc disease at C5-6 
and C6-7, diverticulitis (or bowel condition), or pulmonary 
nodule of the right upper lobe, and his active duty service, 
including claimed exposure to carbon tetrachloride or other 
chemicals. 


CONCLUSIONS OF LAW

1.  The March 1994 decision of the Board, denying as not well 
grounded the veteran's claims of entitlement to service 
connection for migraine, multiple allergies, and lipomas, is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1999).

2.  Evidence received since the March 1994 Board decision 
denying entitlement to service connection for migraine, 
multiple allergies, and lipomas is new and material evidence, 
and the veteran's claims for service connection for migraine, 
multiple allergies, and lipomas are reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran's claims of entitlement to service connection 
for migraine, multiple allergies, lipomas, tinnitus, visual 
condition, degenerative disc disease at C5-6 and C6-7, 
diverticulitis (or bowel condition), and pulmonary nodule of 
the right upper lobe, claimed as due to exposure to carbon 
tetrachloride or other chemicals, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Where a veteran who 
served for 90 days or more during a period of war develops    
arthritis to a degree of 10 percent or more within one year 
from separation from such service, such disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).


I. New and Material Evidence to Reopen Claims

A Board decision is final when issued.  38 U.S.C.A. §§ 7103, 
7104 (West 1991).  A final rating decision issued by a RO may 
not thereafter be reopened and allowed, and a claim based on 
the same factual basis may not be considered.  See 
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a) (1999); see 
generally Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

In this case, a March 1994 Board decision denied as not well 
grounded claims of entitlement to service connection for 
migraine, multiple allergies, and lipomas.  This decision was 
final when issued.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 
The Board notes that the May 1998 rating decision incorrectly 
identified the issues as entitlement to service connection, 
instead of whether new and material evidence had been 
presented to reopen claims for service connection, for 
migraine, multiple allergies, and lipomas.  In the March 1999 
statement of the case, the RO again incorrectly denominated 
the issue as entitlement to service connection.  However, the 
Board finds that the veteran has not been prejudiced by the 
RO's actions.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  A subsequent January 1999 rating decision correctly 
identified the issue as one of whether new and material 
evidence had been presented to reopen claims for service 
connection and, in the reasons and bases of that rating 
decision, the RO informed the veteran of the definition of 
new and material evidence and of the RO's decision that the 
evidence of record did not meet that definition.  In his 
February 1999 notice of disagreement and March 1999 
substantive appeal, the veteran disagreed with a denial of 
service connection, and did not contend that new and material 
evidence had been presented to reopen the claim. 

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  Therefore, notwithstanding the RO's 
characterization of the issue in the statement of the case, 
the Board must first determine whether new and material 
evidence has been submitted to reopen the claim for service 
connection for migraine, multiple allergies, and lipomas.

The evidence of record at the time of the March 1994 Board 
decision included service medical records, two VA examination 
reports, private physician and chiropractor treatment 
reports, private hospitalization report, multiple lay 
statements by the veteran and former service members, 
personal hearing testimony by the veteran, and research 
regarding the results of tetrachloride exposure.  The 
additional evidence added to the record since the March 1994 
Board decision includes additional chiropractor opinion, 
multiple lay statements by the veteran, additional lay 
statements by former service members, and additional research 
results regarding the effects of tetrachloride exposure.  The 
additional evidence also includes the veteran's personal 
statements dated in January and August 2000, copies of 
service records, and copies of documentation concerning 
carbon tetrachloride, which was received at the Board on 
September 11, 2000 with waiver of initial RO consideration. 

The Board now finds that evidence added to the record since 
the March 1994 Board decision is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claims for service connection for 
migraine, multiple allergies, and lipomas.  Of special 
significance is a letter from the administrator of the U.S. 
Department of Health and Human Services, received in October 
1997, which includes a summary of health effects of carbon 
tetrachloride, with copies of various supporting studies 
attached.  Based on the new and material evidence submitted, 
the Board finds that the veteran's claims for service 
connection for migraine, multiple allergies, and lipomas are 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  Under the Elkins test, the 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, then VA must ensure that the duty to assist 
has been fulfilled before proceeding to the third step, a 
merits adjudication.  Id.  The question of whether these 
claims are well grounded is addressed below. 

II. Service Connection: Well-Groundedness of Claims

In order for a claim to be well grounded, there must be 
competent evidence: of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has submitted evidence of current disabilities, 
and lay evidence of exposure to carbon tetrachloride in 
service (that is, of in-service "injury").  For the purpose 
of determining whether the veteran has submitted well-
grounded claims for service connection, the Board assumes the 
credibility of the veteran's testimony and lay statements of 
record, as well as lay statements of former service members, 
which represent that the veteran was exposed to carbon 
tetrachloride in service.  This includes the veteran's 
assertions that he was exposed to carbon tetrachloride from 
multiple sources during service, including as a cleaning 
solvent on various equipment, weapons, clothing, floors, and 
gear, by inhalation and ingestion of trace amounts, and by 
inhalation due to smoking while using carbon tetrachloride.

However, what is still lacking in this veteran's case is 
competent medical evidence of a nexus between the veteran's 
claimed disabilities and service.  Notwithstanding the 
additional lay and medical evidence of record, there is still 
no competent medical evidence of record to demonstrate a 
nexus between the veteran's currently claimed disabilities - 
migraine, multiple allergies, lipomas, tinnitus, visual 
condition, degenerative disc disease at C5-6 and C6-7, 
diverticulitis (or bowel condition), or pulmonary nodule of 
the right upper lobe - and his active duty service, including 
claimed exposure to carbon tetrachloride or other chemicals.

With regard to medical treatise evidence, the Court has held 
that, while a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional," a medical article or treatise evidence, 
standing alone must discuss generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus) and 
Mattern v. West, 12 Vet. App. 222, 228 (1999). 

In this regard, the Board has specifically considered the 
medical and scientific literature submitted by the veteran, 
including his "Survey Result" regarding carbon 
tetrachloride.  The sources listed included, for example, 
Agency for Toxic Substances and Disease Registry of the U.S. 
Public Health Service, A Toxicological Profile for Carbon 
Tetrachloride (1989), which notes that carbon tetrachloride 
has been released in low levels throughout the environment 
and is found in some drinking water supplies, with higher 
levels likely to occur at specific industrial location where 
used or near chemical waste sites where emissions into air, 
water, or soil were not properly controlled, and that 
exposure could occur by breathing in contaminated air, 
drinking contaminated water, or by getting contaminated soil 
on the skin.  This source summarizes that exposure to high 
levels of carbon tetrachloride could cause harmful health 
affects, including: headache, dizziness, nausea and vomiting, 
swollen and tender liver, and slowdown in urine formation, in 
mild cases.  Pulmonary edema was a common finding in humans 
exposed to high levels of carbon tetrachloride in the air, 
but this study only dealt with severe cases of those who had 
died following such exposure.  Another common sign of 
exposure was dyspepsia, with nausea, vomiting, and 
gastrointestinal pain, though this was thought to be 
secondary to effects on the autonomic nervous system.  No 
information was located to suggest that the musculoskeletal 
system was significantly affected by inhalation exposure to 
carbon tetrachloride.  Very few reports mentioned any effect 
of carbon tetrachloride on the skin; observations of dermal 
effects were noted to be so sporadic that it was difficult to 
judge whether these effects were related to carbon 
tetrachloride exposure or were incidental.  No studies were 
located regarding the effects of inhalation exposure to 
carbon tetrachloride on the immune system of humans.  

Excerpts from the treatise Poisoning: Toxicology, Symptoms, 
Treatments, Fourth Edition, included that there are many 
substances that produce toxic hepatitis, and carbon 
tetrachloride is only one of them.  The article also noted 
that solvents such as carbon tetrachloride were "widely used 
in the home and in industry and commonly regarded as a safe 
solvent," including such uses as metal cleaning and 
degreasing, dry cleaning, solvents for oils, greases, waxes, 
paints, rubber, etc, fire extinguishing agent, and chemical 
processing.   

An article entitled Clinical Toxicology of Commercial 
Products: Acute Poisoning (Home & Farm) (1957), noted that 
carbon tetrachloride was widely used as a cleaner and stain 
remover and was found in many commercial products at that 
time.  Other articles submitted similarly note that carbon 
tetrachloride has been or is being used as a solvent, in the 
manufacture of other chemicals, as an agricultural fumigant, 
and for many other purposes, including as a dry cleaning 
chemical, degreasing agent, fire extinguisher, and chemical 
intermediate in the production of the refrigerants Freon 11 
and 12, and was not banned in the U.S. as a spot remover in 
fabric care until 1970, and was banned as a grain fumigant in 
1985. 

In this case, the articles and studies presented by the 
veteran reflect that carbon tetrachloride has been or was 
used for many purposes, so that there have been many avenues 
of exposure to carbon tetrachloride in addition to carbon 
tetrachloride exposure in service.  The Board finds that the 
articles presented, in this case without the support of 
medical opinion, do not discuss generic relationships with a 
degree of certainty to establish the required plausible 
causality.  The articles do not establish with any degree of 
certainty that the veteran's exposure to carbon tetrachloride 
in service, primarily as a solvent for cleaning guns, has any 
high degree of certainty of being the cause of his currently 
claimed disorders, as opposed to the more general exposure to 
carbon tetrachloride which are unrelated to service.  

The veteran's lay assertions that the currently claimed 
disabilities are related to carbon tetrachloride exposure in 
service do not constitute the required medical evidence of a 
nexus because, while a lay person is competent to describe 
symptoms, he is not competent to offer evidence which 
requires medical knowledge, such as a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Grottveit, 5 Vet. App. at 93 (if the only evidence on 
a medical issue is the testimony of a lay person, the 
claimant does not meet the burden imposed by 38 U.S.C. 
section 5107(a) and does not have a well-grounded claim).

There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's currently claimed 
disabilities and service, including due to carbon 
tetrachloride exposure in service.  For this reason, the 
Board finds that the veteran's claims of entitlement to 
service connection for migraine, multiple allergies, lipomas, 
tinnitus, visual condition, degenerative disc disease at C5-6 
and C6-7, diverticulitis (or bowel condition), and pulmonary 
nodule of the right upper lobe, claimed as due to exposure to 
carbon tetrachloride or other chemicals in service, are not 
well grounded.  38 U.S.C.A. § 5107(a). 



ORDER

The veteran's claims for service connection for migraine, 
multiple allergies, and lipomas, claimed as due to exposure 
to chemicals, are reopened; to this extent, the appeal is 
granted.

The veteran's claims for service connection for migraine, 
multiple allergies, lipomas, tinnitus, visual condition, 
degenerative disc disease at C5-6 and C6-7, diverticulitis 
(or bowel condition), and pulmonary nodule of the right upper 
lobe, claimed as due to exposure to chemicals, having been 
found not to be well grounded, are denied.


REMAND

On appeal, the veteran raised the issue of entitlement to 
service connection for residuals of a back injury.  An 
October 1999 rating decision denied this claim and, in a 
statement dated in November 1999, the veteran entered a 
notice of disagreement with the decision.  However, it does 
not appear from the claims file that a statement of the case 
was ever issued regarding this issue.  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the Board is required to REMAND this 
issue to the RO for issuance of a statement of the case. 

Therefore, in order to afford the veteran due process, this 
case is REMANDED for the following action: 

1.  The RO should issue a statement of 
the case on the issue of entitlement to 
service connection for residuals of a 
back injury.

2.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Only if the veteran completes his appeal by filing a timely 
substantive appeal on the issue of entitlement to service 
connection for a back disability should this case be returned 
to the Board.  See 38 U.S.C.A. § 7104(a) (West 1991).  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

